Citation Nr: 0629341	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-16 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to the waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $23,850.83.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In that 
decision, the Committee denied the veteran's request for a 
waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $23,850.83.

The Board notes that the debt at issue in this case resulted 
when VA retroactively terminated the veteran's pension after 
it was discovered that he had been incarcerated in September 
1988 following conviction for aggravated assault and arson.  
See 38 C.F.R. § 3.655 (providing for suspension of payment of 
VA pension following imprisonment as the result of conviction 
of a felony or misdemeanor).

The veteran has not specifically challenged the validity of 
the debt at issue in this case and the record contains no 
indication that it was improperly created or calculated; 
thus, the Board finds that the question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. 
Reg. 31,264 (1998).

It is noted that a portion of the $23,850.83 overpayment 
assessed in this case appears to have already been recouped.  
In accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
however, the Board will consider the issue on appeal with 
respect to the entire amount.

In November 2005, the Board remanded this case to the RO to 
afford the veteran the opportunity to attend a Board hearing, 
as he had requested.  Although he was notified of the time 
and date of the hearing by mail, he failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.702(d) (2005), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  Accordingly, the 
Board will proceed with consideration of this appeal based on 
the evidence of record.


FINDINGS OF FACT

1.  In August 1983, the veteran was awarded pension benefits.  
At that time, he was advised of his pension reporting 
responsibilities, including the fact that he was not entitled 
to pension in the event he was incarcerated.  

2.  In September 1988, the veteran was incarcerated following 
his conviction for aggravated assault and aggravated arson, 
but he failed to advise VA of his incarceration.   

3.  In May 1992, after learning of the veteran's 
incarceration, the RO retroactively terminated the veteran's 
pension, effective in November 1988.  

4.  As a result of the retroactive termination of the 
veteran's pension, he was paid $23,850.83 in benefits to 
which he had no legal entitlement.

5.  The Committee has determined that the overpayment at 
issue was not created through fraud, misrepresentation of a 
material fact, or bad faith on the part of the veteran.

6.  The veteran was entirely at fault in creating the debt at 
issue and failure to recover the overpaid benefits would 
result in unfair gain to him.

7.  Recovery of the debt would result in financial hardship 
to the veteran and would defeat the purpose for which the 
benefits were intended.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, recovery of 
the pension overpayment in the calculated amount of 
$23,850.83 would violate the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), does not 
apply in this case, given the nature of the issue on appeal.  
See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that 
the duties specified in the VCAA are not applicable to 
requests for a waiver of overpayment).

Background

In August 1983 letters, the RO notified the veteran that he 
had been awarded pension benefits, effective March 1, 1983.  
The letters advised the veteran of his responsibility to 
notify VA immediately of pertinent changes in his status.  He 
was also provided with VA Form 21-8768, which advised the 
veteran that in the event that he was incarcerated in excess 
of 60 days as a result of a felony or misdemeanor conviction, 
his pension benefits would be discontinued.  The VA Form 21-
8768 also advised the veteran of his responsibility to report 
changes in his status affecting his right to receive pension.  

In a June 1985 letter, a prosecutor advised the RO that the 
veteran had been sentenced to six months in the county jail 
on an assault charge.  He further advised the RO that the 
veteran had two remaining charges pending which were 
scheduled for a hearing in July 1985.  

In a July 1985 letter, the RO advised the veteran that VA 
regulations required suspension of his pension due to his 
incarceration.  In a September 1985 letter, a Social Worker 
responded that the veteran had been determined to be 
incompetent to stand trial on the additional charges and was 
currently hospitalized at a psychiatric facility for 
treatment.  Based on this evidence, the RO reinstated the 
veteran's pension.

As a condition to the continued receipt of pension benefits, 
the veteran was thereafter required to complete annual 
Eligibility Verification Reports (EVR).  A review of the 
record indicates that the veteran duly submitted completed 
EVRs in July 1987, July 1988, July 1989, October 1990, and 
July 1991.  It is also noted that in October 1990, he 
submitted a change of address form.  At no time during this 
period did the veteran report that he had been incarcerated, 
nor does he so contend.

In February 1992, the RO received information that the 
veteran had been incarcerated after being convicted of 
aggravated assault and aggravated arson in September 1988.  
The RO was advised that the veteran was scheduled for release 
in August 1992.

In a letter dated later that month, the RO notified the 
veteran of the proposed retroactive termination of his 
pension, effective in November 1988 due to his incarceration 
for conviction of a felony.  He was duly advised that he had 
a right to submit evidence showing that the adjustment should 
not be made.  The veteran, however, failed to respond and his 
pension was retroactively terminated.  It does not appear 
that the veteran was notified at that time of the amount of 
his pension debt.

In connection with his release from prison in October 2002, 
the veteran submitted a request to reinstate his pension.  In 
a February 2003 letter, the RO notified the veteran that his 
pension had been reinstated.  In an April 2003 letter, the RO 
notified the veteran that he had an outstanding pension debt 
in the calculated amount of $23,850.23 and that this monthly 
pension payment would be reduced by $250 to recoup the debt.  

In May 2003, the veteran requested waiver of recovery of the 
pension overpayment, claiming that he was unable to repay it 
without experiencing financial hardship.  He claimed that he 
had no assets and no income from any source, other than his 
$807 monthly VA pension.  On a financial status report, he 
listed the following monthly expenses:  rent or mortgage 
($350), food ($225), telephone ($95), insurance ($15), 
transportation ($100), for a total of $785.  

In a September 2003 decision, the Committee denied the 
veteran's request for a waiver of recovery of the pension 
overpayment.  The veteran duly appealed the Committee's 
decision, claiming that repayment of the debt would result in 
financial hardship.  




Analysis

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered:  (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by the VA to the debtor, 
or (2) if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b) (2005).

In this case, the veteran timely applied for waiver of 
recovery of the $23,850.83 overpayment of pension benefits, 
as his request was made within 180 days following 
notification of the indebtedness.  Thus, he meets the basic 
eligibility requirements for a waiver of recovery of this VA 
indebtedness, and his request must be considered on the 
merits.  

In that regard, recovery of overpayment of any benefits made 
under laws administered by the VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.963(a), 1.965(b).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases; only if a veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, 
the Committee has determined that the veteran did not exhibit 
fraud, misrepresentation or bad faith in the creation of the 
instant overpayment and, affording the veteran the benefit of 
the doubt, the Board will not disturb the Committee's 
findings.  

Thus, the next issue to be addressed is whether a collection 
of the debt from the veteran would be contrary to the 
principles of equity and good conscience.  The applicable 
regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2005).  In such a determination, 
consideration will be given to six elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. § 1.965 (2005).

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
exclusively with the veteran, as it was caused solely by his 
failure to promptly notify VA of his incarceration.  The 
record reveals that the veteran had been clearly notified of 
his reporting responsibilities and the fact that his pension 
would be terminated in the event he was incarcerated.  
Indeed, as explained above, the veteran had previous 
experience with the consequences of incarceration on his 
receipt of pension, as his pension was previously suspended 
briefly in 1985 following a previous conviction.  In sum, the 
Board finds that despite the fact that the veteran knew or 
should have known of his pension reporting responsibilities 
and the effect of his incarceration on his right to receive a 
VA pension, he failed to timely notify VA of his 
incarceration.  

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2005).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the veteran's failure to notify VA of his incarceration.  The 
Board finds that VA bears no fault in the creation of this 
debt; rather, pension was awarded in reliance on information 
the veteran provided.  Moreover, the record shows VA took 
prompt action to terminate the pension once it was discovered 
that the veteran was incarcerated.  

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2005).  In this respect, according to his financial status 
report, the veteran has no assets or income from any source 
other than VA and the record contains medical evidence 
showing that he is unemployable due to disability.  Assuming 
the veracity of the veteran's reported financial information, 
the Board finds that repayment of the outstanding 
indebtedness would cause financial hardship to the veteran.

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2005).  The pension benefits paid to the veteran derive from 
a needs-based program intended to assure that beneficiaries 
are able to meet their basic needs.  In this case, the 
veteran claims that he receives no income any source, other 
than VA.  Again, assuming the veracity of the veteran's 
reported financial information, the Board finds that recovery 
of the overpayment would defeat the purpose of the benefits 
originally authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2005).  
In this case, the veteran received substantial VA benefits to 
which he was not legally entitled.  Presumably, the veteran 
had few living expenses during his period of incarceration 
when he was paid full pension benefits.  Waiver of this debt 
would therefore result in a windfall and produce unfair gain 
to the veteran.  The failure of the Government to insist on 
its right to repayment of this debt would result in the 
veteran's unjust enrichment at the expense of the taxpayer, 
and it would negatively impact other VA beneficiaries as 
resources for their care are certainly not unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2005).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that the evidence is in equipoise.  
For the reasons indicated above, the Board finds that the 
significant fault on the part of the veteran, as well as the 
unjust enrichment which would accrue from a waiver, are 
equally balanced with the elements tending to support a 
waiver of recovery of the overpayment in this case.  Under 
such circumstances, VA is required to give him the benefit of 
the doubt.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As a matter of 
equity, therefore, the veteran's request for waiver is 
granted.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $23,850.83 is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


